Citation Nr: 9934741	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  94-05 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bilateral pes planus, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 1993 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied a rating in excess of 10 percent for the 
veteran's service-connected bilateral pes planus.  A notice 
of disagreement was submitted in January 1994, and a 
statement of the case was issued that February.  The veteran 
submitted his substantive appeal in March 1994.  By rating 
action of June 1996, an increased evaluation of 30 percent 
was assigned for the veteran's pes planus, effective from 
October 1992.  As a 30 percent evaluation is not the maximum 
rating available for this disability, and as the veteran has 
not indicated this award satisfied his claim, the appeal 
continues.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected bilateral flat feet are 
manifested by complaints of discomfort and the use of 
orthotics, but are not shown to be productive of marked 
pronation, extreme tenderness of plantar surfaces, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  

CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.103(a), 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5276, 5278 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record reflects that by a rating action dated in July 
1948, service connection was established for symptomatic pes 
planus.  The disability was rated as 10 percent disabling, 
where it remained for several decades.  In 1992, the veteran 
sought to establish an increased rating for his pes planus.  
Although his evaluation was eventually increased to 30 
percent, effective from October 1992, it is from this claim 
that the veteran's current appeal arises.  

VA records show that the veteran was seen for complaints 
related to his feet in 1992 and 1994.  It was noted that he 
had pain in the lower legs and feet during periods of 
prolonged standing or walking.  In 1994, it was noted that 
the veteran was to obtain orthotics. 

In May 1996, the veteran was afforded a VA examination.  The 
veteran complained of swelling of the feet and ankles, as 
well as foot pain on prolonged standing or walking.  The 
examiner noted that pedal pulses were palpable, and that 
there was decreased hair growth.  The examiner also noted 
rubor of the feet, edema of the feet, and diminished Achilles 
and patellar deep tendon reflex.  Muscle power was decreased 
in all four quadrants.  Pain was elicited on palpation.  
There was plantar fascia on 5 degrees dorsiflexion, and there 
was 10 degrees plantar flexion range of motion of the foot 
and ankle.  The veteran could not rise from a squatting 
position, or rise on the toes and heels and inner/outer 
borders of the feet.  He stood with difficulty.  He denied 
the use of cane, crutches, decreased ankle range of motion, 
or crepitus on range of motion.  There was decreased medial 
longitudinal arch bilaterally, and an antalgic apropulsive 
gait.  Gait was shuffling on both feet.  The examiner 
diagnosed edema of the feet.  The examiner also pointed out 
that there was a question regarding arthritic changes of the 
ankles and feet and decreased medial longitudinal arches.  It 
was not made clear in this report, however, which, if any of 
these findings were attributable to the veteran's service 
connected pes planus. 

A VA examination was conducted in April 1998.  The veteran 
noted that walking and standing precipitated his complaints 
with regard to his condition, and that these complaints were 
alleviated with rest for one hour.  He reported the 
occasional use of a cane.  There was 2 degrees dorsiflexion 
and 10 degrees plantar flexion.  He was unable to stand, 
squat, or rise from a standing position, or rise on toes and 
heels and inner/outer borders of the feet.  There was pain on 
palpation, plantar fascia, and edema of the lower 
extremities.  The examiner noted that Babinski was negative, 
and that the response of the joint position of the great toe 
was within normal limits.  There were mild bunion deformities 
bilaterally.  The veteran complained of paresthesia and 
numbness of the feet.  The examiner diagnosed pes planus and 
edema of the lower extremities.  

VA records show that in 1998 and 1999, the veteran was seen 
for complaints of pain related to his bilateral flat feet.  
It was noted that the veteran was to go for a prosthetics 
consult.  

As requested in the Board's February 1999 Remand, a VA 
examination was conducted in June 1999.  The veteran reported 
that over the last few years, he has had more problems with 
pain radiating from the feet up to the calves.  He also 
described experiencing pain and swelling in the calves.  
Within the past few years, it was noted, he was issued a cane 
to use in securing his balance.  He complained of occasional 
weakness and fatigue in the feet while at rest.  During 
exertion, he complained of occasional pain, weakness, 
swelling, fatigue and lack of endurance of the feet.  At that 
time, while the veteran reported he was not receiving any 
treatment specifically for the problems involving the feet, 
except for the use of the cane, he did report experiencing 
flare-ups on overuse and that he used a salve for relief.  He 
did indicate, however, that he was able to vacuum, drive a 
car, shop, and take out the trash without limitations.  He 
reported that he could also climb stairs, push a lawn mower, 
and walk in a limited fashion given problems with fatigue of 
the lower extremities.  It was noted that he worked for 28 
years as a letter carrier for the United States Post Office, 
and that he retired in 1985.  

The examiner observed that the veteran came to the 
examination using a cane to aid his gait, and that he left 
under his own power with the cane held in his hand as a 
baton.  The leg lengths from the anterior superior iliac 
spine to the medial malleolus were not tested, but there was 
no sign of any discrepancy in the leg lengths under 
observation of his gait which was normal although slightly 
hesitant.  There was no sign of abnormal weight bearing with 
regard to the feet.  The examiner noted that the veteran did 
have bilateral flat feet, but there was there was no gross 
pain, instability, weakness, or tenderness at either foot.  
There was 1+ pitting pretibial edema bilaterally extending to 
the ankles.  Posture, on the other hand, was normal, as was 
weight bearing alignment of the Achilles tendon.  The feet 
were described as appearing basically normal aside from the 
wider footprint the feet left, given that the veteran had 
flatfeet.  It was specifically noted that the veteran did not 
require shoe inserts, and X-rays of both feet were 
interpreted as revealing normal findings.  

The examiner diagnosed flat feet, and commented that it is 
likely that the veteran has had this condition throughout his 
life, but was able to complete nearly 30 years of work as a 
letter carrier as well as his military service without 
interruption.  The examiner further noted that there was no 
severe pain in the feet themselves at the time of 
examination, although the veteran had lately complained of 
problems more proximal along both lower extremities.  The 
examiner noted that the coincident significant edema 
bilaterally could be a causative factor for some of the 
discomfort in the calves.  Moreover, while noting that the 
veteran's problem with flat feet was noted during service, 
the condition did not appear to be the root cause of his 
current difficulties.  The examiner indicated that the 
diagnosis of flat feet has been established, and care should 
be given for the condition "per se but not necessarily in 
conjunction with his proximal difficulties."  




II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).   

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service connection is currently in effect for bilateral flat 
feet, rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (1999).  Diagnostic Code 5276 
contemplates acquired flatfoot.  A 30 percent evaluation is 
assigned for severe bilateral acquired flat foot when there 
is objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  A maximum evaluation of 50 percent is assigned 
for pronounced bilateral acquired flat foot when there is 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances. 

VA's General Counsel has held that depending on the nature of 
the foot injury, DC 5284 (foot injuries) may involve 
limitation of motion and would require consideration of 
38 C.F.R. §§ 4.40, 4.45.  VAOPGCPREC 9-98.  In that regard, 
the Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that in evaluating a service-
connected disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court held that a diagnostic code based on 
limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 
4.45, and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  

In this case, the Board finds that a 30 percent rating 
adequately reflects the disability picture presented by the 
evidence of record.  Here, the evidence clearly shows that 
the veteran's bilateral flat feet produce a degree of 
discomfort.  However, the VA examiner's comments noted in the 
June 1999 report, indicate that this discomfort cannot solely 
be attributed to the veteran's flat feet.  Moreover, when 
actually examined at that time, there was no tenderness of 
the feet noted.  Furthermore, it must also be observed that 
none of the VA examination and treatment reports of record 
reflect the presence of marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  (The most recent 
VA examination report of record revealed that shoe inserts 
were not required.)  Thus, the criteria necessary to award an 
increased 50 percent schedular rating for the veteran's pes 
planus have not been met. 

Regarding DeLuca, the Board notes that the June 1999 VA 
examination report reflects the examiner's finding that there 
was no gross pain, instability, weakness or tenderness at 
either foot.  Furthermore, the examiner opined that the 
veteran's complaints were primarily related to factors other 
than the bilateral flat feet.  Therefore, it would not appear 
that consideration of 38 C.F.R. §§ 4.40, 4.45 is 



necessary.  Nevertheless, if they were to apply to this case, 
the fact would remain that none of the medical evidence 
reflects the presence of the criteria that would warrant a 50 
percent rating, even during a flare-up.  Thus, even with 
consideration of the factors set forth by the Court in 
DeLuca, the disability picture presented in this case does 
not more nearly approximate the criteria required for the 
next higher rating.  Accordingly, an increased rating for the 
veteran's bilateral pes planus must be denied. 

In reaching this decision, the Board has considered all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
After a careful review of the available Diagnostic Codes and 
the medical evidence of record, the Board finds that 
Diagnostic Codes other than 5276, do not provide a basis to 
assign an evaluation higher than the 30 percent rating 
currently in effect.  In this regard, the only other 
Diagnostic Code which provides a rating greater than 30 
percent for a bilateral foot disability is 5278.  This 
Diagnostic Code contemplates acquired claw foot, and a 50 
percent rating is assigned for bilateral acquired claw foot 
when there is marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity.  However, in this 
case, the manifestations of the disability at issue do not 
resemble, and the condition has not been described as similar 
to, bilateral claw foot.  Therefore, Diagnostic Code 5278 
would not apply in this instance. 

Here, the preponderance of the evidence is against the 
veteran's claim for an increased rating for service-connected 
bilateral pes planus.  Therefore, the application of the 
benefit of the doubt doctrine contemplated by 38 U.S.C.A. § 
5107 (West 1991) is inappropriate in this case, and the 
appeal is denied. 






ORDER

Entitlement to a rating greater than 30 percent for bilateral 
pes planus has not been established, and the appeal is 
denied.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

